                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

In re:
                                                           Chapter 13
ANTHONY A. CAMPAGNONE,
                                                           Case No. 19-12685
       Debtor.

            AMENDED OPPOSITION TO MOTION TO FILE LATE CLAIM

       Anthony A. Campagnone, (the “Debtor”) objects to the Motion to File Late Claim (the
“Motion”). In support, the Debtors represent as follows:
       1. The Bankruptcy of the Debtor was filed more than a year ago on August 6, 2019.
       2. On August 8, 2019, the Debtor filed a suggestion of bankruptcy in the litigation
           between Anthony Romano and the Debtor and a corporation owned by the Debtor.
       3. Debtor’s Counsel, John Regan, has advised the undersecured that he had discussions
           with Mr. Romano’s Counsel about the automatic stay precluding acting against the
           Debtor but not his corporation, C&C Distribution and Vending, Inc.
       4. Anthony Romano was listed on the creditor matrix and Schedules.
       5. Anthony Romano received 7 notices and pleadings from the Bankruptcy Court,
           Chapter 7 Trustee, and the Debtor as follows:
              a. The notice of 341 meeting on August 6, 2019.
              b. The notice of conversion on March 15, 2020.
              c. The Court’s notice of 341 meeting on March 17, 2020.
              d. The Chapter 13 Plan on April 13, 2020.
              e. The Notice of Hearing of Fee Application of the Chapter 7 Trustee on April
                   13, 2020.
              f. The Amended Plan on June 17, 2020.
              g. The Amended Plan on July 15, 2020.
       6. Eleven creditors timely filed claims.
       7. The shutdown for Massachusetts ended May 18, 2020, more than 3 months ago.
           Anthony Romano received yet another Chapter 13 plan post-shutdown on June 17,
           2020.
       8. As the June 17th Chapter 13 Plan reflected creditors collectively had claims
           significantly less than $500,000, Romano had actual notice of more than two months
           before filing the Motion to File Late Claim that his claim was not being paid through
           the Chapter 13 Plan.
       9. While Romano ignored all the pleadings that came to him, the Debtor spent
           considerable time over several months resolving the concerns of a creditor and
           Chapter 13 Trustee so he now has a Chapter 13 Plan that can be confirmed.
       10. The Debtor asserts that if Anthony Romano has a claim, it is against the Debtor’s
           corporation, C&C Distributing and Vending, Inc.

              WHEREFORE, Anthony J. Campagnone respectfully requests that this Court
enter an Order:
              (a)     denying the Motion to File Late Claim; and
              (b)     for such other relief as this Court deems just and proper.


DATED: September 8, 2020                     /s/ Herbert Weinberg____________
                                             Herbert Weinberg, BBO #550415
                                             Rosenberg & Weinberg
                                             805 Turnpike Street
                                             North Andover, MA 01845
                                             (978) 683-2479
                                             hweinberg@jrhwlaw.com
                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re:
                                                          Chapter 13
ANTHONY A. CAMPAGNONE,
                                                          Case No. 19-12685
       Debtor.

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Amended Opposition to Motion to File Late Claim was
this day sent, by mailing, first class mail, postage prepaid, or through the Court’s ECF systems to
the following:

Anthony A. Campagnone                          John Fitzgerald
40 Fernview Avenue                             Office of the US Trustee
Apt. #7                                        J.W. McCormack Post Office &
North Andover, MA 01845                        Courthouse
                                               5 Post Office Sq., 10th Fl, Suite 1000
                                               Boston, MA 02109
Adam J. Ruttenberg
Stewart F. Grossman                            David T. Mazzuchelli
Arent Fox LLP                                  MA Dept. Of Revenue, Litigation Bureau
Prudential Tower                               100 Cambridge Street,Seventh floor
800 Boylston Street                            P.O. Box 9565
32nd Floor                                     Boston, MA 02114
Boston, MA 02199
                                               Anthony Romano
Carolyn Bankowski-13-12                        c/o Patrick M. Groulx
Chapter 13-12 Trustee Boston                   Isenberg Groulx, LLC
P. O. Box 8250                                 368 W Broadway, Suite 2 Boston, MA
Boston, MA 02114                               02127

       Signed under the penalties of perjury this 8th day of September, 2020.

                                             /s/ Herbert Weinberg____________
                                             Herbert Weinberg (BBO #550415)
                                             Rosenberg & Weinberg
                                             805 Turnpike Street, Suite 201
                                             North Andover, MA 01845
                                             (978) 683-24769
                                             hweinberg@jrhwlaw.com
